1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ADVANCED BUILDING &                                 No. 2:13-cv-02380-MCE-CKD
      FABRICATION, INC., et al.,
12
                          Plaintiffs,
13                                                        ORDER
                 v.
14
      CALIFORNIA HIGHWAY PATROL,
15    et al.,
16                        Defendants.
17

18           Defendants’ unopposed Motion to Dismiss Curtis Ayers with prejudice is

19   GRANTED, with each party to bear its own costs. 1 This partial dismissal shall not affect

20   the claims Plaintiffs have against the remaining Defendants.

21           IT IS SO ORDERED.

22   DATED: November 13, 2019

23

24                                             _______________________________________
                                               MORRISON C. ENGLAND, JR.
25                                             UNITED STATES DISTRICT JUDGE

26

27
             1Having determined that oral argument would not be of material assistance, the Court ordered this
28   matter submitted on the briefing in accordance with E.D. Local Rule 230(g).
                                                         1
